Citation Nr: 1740585	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  10-22 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a heart disorder (previously claimed as cardiomegaly and heart murmur).

3.  Entitlement to service connection for residuals of a head injury, claimed as seizures and memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1963.  

This appeal to the Board of Veterans' Appeals (Board) arose from May 2008 and November 2008 rating decisions, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Specifically, in the May 2008 rating decision, the RO, in pertinent part, denied reopening claims for service connection for, a head injury with seizures and loss of concentration.  Also, in the November 2008 rating decision, the RO, in pertinent part, continued to deny reopening the claims for left knee injury and a head injury, as well as for cardiomegaly. 
 
In September 2009, the Veteran testified at a hearing before a Decision Review Officer.  In October 2010, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge at the RO.  Transcripts of these proceedings have been associated with the claims file.  

In February 2014, the Board reopened the above claims for service connection and remanded them for additional development.  In August 2016, the Board referred this matter to obtain a Veterans Health Administration (VHA) medical opinion.


FINDINGS OF FACT

1.  A left knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  A heart disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.

3.  Residuals of a head injury are not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).

2.  A heart disorder was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).

3.  Residuals of a head injury were not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA's duty to notify was satisfied by letters, including a March 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Relevant to the duty to assist, the Agency of Original Jurisdiction (AOJ) obtained and considered the Veteran's service treatment records as well as post-service VA and private treatment records.  Per the February 2014 Board remand instructions, the AOJ obtained VA medical records, and attempted to obtain additional private medical records from the Veteran in a March 2014 letter.  The Veteran informed the AOJ that Dr. Granger was deceased and a response from Palmetto Health Baptist documented that they did not have medical records.

Per the Board's instructions, VA medical opinions have been obtained to address the Veteran's claims, including October/December 2016 VHA medical opinions addressing each claim.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales, relying on and citing to the records reviewed.  Moreover, the providers offered clear conclusions with supporting data, as well as, reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein have been met.  

As previously noted, in February 2014, the Board remanded the case for additional development, to include obtaining outstanding private treatment records (which was attempted in March 2014) and affording the Veteran VA examinations and addendum opinions in order to determine the current nature and etiology of his claimed disorders (which was accomplished in July 2014 and August 2014).  While the medical opinions obtained in July and August 2014 were deemed to be inadequate in the August 2016 VHA opinion request, October and December 2016 VHA opinions complied with the February 2014 Board remand.  Therefore, the Board finds that the AOJ has substantially complied with the February 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran also offered testimony before a Decision Review Officer at the RO in September 2009 and before the undersigned Acting Veterans Law Judge (AVLJ) at a Board hearing in October 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103  (c)(2) requires that the Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the September 2009 and October 2010 hearings, the hearing officers identified the issues on appeal.  Also, information was solicited regarding the Veteran's in-service injuries he alleges resulted in his current disorders, the type and onset of symptoms, and his contention that his military service caused these disorders.  Furthermore, the Veteran was informed of the evidence necessary to substantiate his claims and testimony regarding outstanding records was solicited. Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, information provided at the June 2012 hearing led to the Board's remand to further develop the Veteran's claim, to include obtaining any outstanding private and VA treatment records, and afford the Veteran VA medical examinations with medical opinions.  As such, the Board finds that, consistent with Bryant, the hearing officers complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

II. Legal Criteria 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

When a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a), including arthritis, and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

III. Analysis 

A.  Left Knee Disorder

The Veteran contends that he developed a left knee disorder during his military service after he jumped from a truck and hit his knee (October 2010 BVA hearing) or that it was injured at the same time as his head (April 2008 statement).

The Veteran's service treatment records are negative for left knee problems, but do include May 23, 1962 records of a head injury.  Significantly, the Veteran received treatment for the head injury, including evaluation by X-ray.  His medical provider discharged him back to duty on May 24, 1962 with a diagnosis of abrasion to the skull and left ear.  The March 1963 separation examiner found normal lower extremities.  In his report of medical history, the Veteran denied having a trick/locked knee

Following service, the Veteran underwent a July 1963 VA examination for a claimed back injury.  At that time, he complained of pain and stiffness of the left leg.  The examiner found that the lower extremities were well developed and symmetrical without evidence of atrophy or spasm.  

A July 2014 VA examiner noted that the Veteran underwent left total knee arthroplasty in 2013, secondary to severe osteoarthritis.  The examiner noted the Veteran's history of an in-service injury to the left knee, but noted that the Veteran's service treatment records were negative for any objective evidence of a knee injury.  As such, the examiner was unable to state whether the Veteran's left knee condition was incurred during his military service since it would be of mere speculation.  

In a December 2014 VA addendum medical opinion for the left knee claim, the examiner noted that the Veteran was claiming that a fall from a truck in 1963 caused his left knee problems.  The examiner was unable to find evidence of the in-service injury in the service treatment records, but noted that the Veteran claimed he was in the hospital for an extended period of time as a result of the injury.  As such, the examiner opined that it was at least as likely as not that the Veteran's left knee disorder was related to his military service.  

In an October 2016 VHA opinion, the VHA examiner opined that the left knee disorder was not related to the Veteran's active service.  The examiner discussed medical evidence of record, as well as, considered prior employment by the Veteran and statements to medical providers.  The examiner found that if the Veteran had sustained a significant injury to the left knee that would have caused progressive osteoarthritis, the medical evidence of record, to include private and VA medical records would treatment.  The examiner further found that osteoarthritis was not manifested within one year of the Veteran's separation from service.

With regard to presumptive service connection, while the record shows that the Veteran developed arthritis sometime between the July 1963 VA examination and his 2013 left knee arthroplasty, there is no indication that the Veteran developed arthritis within one year of his discharge from military service.  As such, presumptive service connection is not warranted.  

With regard to direct service connection, there are only two medical opinions addressing the question of whether the Veteran has a current left knee disorder due to service.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  However, a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds that the October 2016 VHA opinion is the most probative evidence of record.  As opposed to the December 2014 VA addendum opinion, the VHA opinion included a more in-depth discussion of the medical evidence of record and how the opinion was reached.  In contrast, the December 2014 VA addendum provider failed to provide an explanation as to how he reached his conclusion.

Furthermore, the Board finds that the Veteran's reports as to his knee injury and symptoms are not credible.  The Veteran's statements regarding his knee injury, treatment, and symptoms in service are not consistent.  

At a July 1975 RO hearing, the Veteran reported that he hurt his knee jumping off the front of a truck and hitting his knee on front wheel lug nuts.  In contrast, in an April 2008 statement, he reported that he injured his knee at the same time he injured his head.  However, during his July 1975 RO hearing, he had not indicated that the knee and head injuries occurred at the same time.  Indeed, in 1975, his description of the head injury was quite different from his description of the knee injury, after which he was hospitalized.  Furthermore, the hospitalization records from May 1962 for his head injury do not document any kind of knee injury.  The Veteran's reports of treatment for the knee in service have also varied.  During the July 1975 RO hearing, he claimed that he was treated with ice packs for three days by a medic.  However, during his September 2009 DRO hearing, he testified that he had been put on bedrest, but that he did not receive a medical profile for the knee.  In further contrast, during his August 2010 Board hearing, he reported that following his knee injury he saw a military doctor and put him on ice packs in bed for over a week.  Despite the Veteran's reports of days of bedrest, a May 1962 morning report (consistent with the May 1962 head injury service treatment records) documents that the Veteran had been injured, but that he had been able to return to duty within one day.  Additionally, his various hearing reports of his knee giving out or "tripping backwards" during service are in direct opposition to his March 1963 report of medical history prior to separation, when he denied having any kind of knee problem, and the examiner's finding of normal lower extremities.  

Given the above findings of numerous inaccurate and inconsistent reports by the Veteran, the Board finds that the lay statements as to the injury, treatment, and chronicity of his disorder are not credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board further finds that the service records weigh against the credibility of more recent and unsupported contradictory statements from the Veteran.  The documentation noted above carries far more weight, credibility and probative value than the recent lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Such contemporaneous records are more reliable, in the Board's view, than the unsupported assertions of events now over a decade past, made in connection with his claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

As the preponderance of the probative and competent evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Board concludes that service connection for a left knee disorder is not warranted.  
 
B. Heart Disorder 

During his October 2010 Board hearing, the Veteran claimed that he developed a heart disorder during his military service, from exposure to vibrations while working with artillery.  

The Veteran's service treatment records are negative for heart problems.  The March 1963 separation examiner found a normal heart and, in his report of medical history, the Veteran denied having pain or pressure in chest and palpitation or pounding heart.

Following service, the Veteran underwent a July 1963 VA examination for a claimed back injury.  At that time, the examiner found that the heart was "questionably enlarged with hypertensive or aortic configuration."  The Veteran has claimed that he developed an enlarged heart in service.  

The Veteran has several current diagnoses regarding his heart, including coronary artery disease (March 18, 2007 VA medical record) and cardiomegaly and asystole (March 14, 2007 VA problem list).  Also, during his October 2010 Board hearing, the Veteran claimed that his superior officer had told him that he would have heart problems from working with artillery.

A July 2014 heart VA examination diagnosed congestive heart failure (2014), cardiomyopathy (2007), implanted cardiac pacemaker (2007), and asystole (2007).  The examiner noted that the Veteran's service treatment records showed no objective evidence of prior cardiac condition, but was unable to state whether the Veteran's current history of cardiac problems since 2007 was associated with or incurred during his military service since it would be mere speciation.  

An October 2016 VHA medical opinion also addresses the Veteran's claims.  The examiner noted multiple diagnoses, including coronary artery disease, atrial fibrillation, sick sinus syndrome, aortic stenosis, unstable angina, and resolved cardiomyopathy.

The October 2016 VHA examiner explained that the prior diagnosis of cardiomyopathy or "enlarged heart" (a recent diagnosis within the last 10 years) was not related to his service; it was related to underlying ischemic heart disease from coronary artery disease along with aortic stenosis.  This etiology was explained based on the improvement and resolution of cardiomyopathy after the treatment of those problems with a coronary artery stent and transcatheter aortic valve replacement, with medical management.

The October 2016 VHA examiner further discussed the Veteran's medical history, including the July 1963 VA examination finding of a questionably enlarged heart with hypertensive or aortic configuration.  He noted the uncertainty of the 1963 heart evaluation, and that chest X-rays at that time were still new, without established medical guidelines.  Furthermore, there were several post-1963 normal size heart chest X-rays and more definitively a January 2007 echocardiogram that showed a normal heart function and size, all of which did not support a diagnosis of cardiomyopathy.  The VA medical opinion provider specifically found that the Veteran did not have cardiomyopathy in 1963.

Furthermore, the October 2016 VHA opinion found that the Veteran's aortic valve stenosis and coronary artery disease were not related to service.  He noted one record of hypertension in service, which was not uncommon during a traumatic experience due to injury.  However, he found that medical studies have shown that for people less than 50 years, blood pressure response to high noise levels were transient and did not result in sustained or chronic elevations.  He also noted that the Veteran's development of hypertension at 60 years was consistent with the general population.  Additionally, most medical literature on vibration associated heart disease or cardiovascular risk factors showed an insignificant association; with stronger associations with chronic exposures in older populations.  The VA medical opinion provider thus opined that it was extremely unlikely that the vibration exposure during active service had any acute or long-lasting effects on the heart.

The Veteran has also provided an opinion through his claim that he developed a heart disorder during service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the Veteran has a medically diagnosed cardiac disability etiologically related to service, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Veteran has not demonstrated having any specialized knowledge regarding the heart, unlike the physicians that have provided the VA medical opinions.  

Furthermore, to the extent that the Veteran has claimed that a superior officer told him he would have heart problems from working with artillery, during his October 2010 Board hearing, the Board finds such evidence to not be probative.  The Veteran has provided no evidence to indicate that if such information had been told to him, the superior officer would have been competent to provide such a medical opinion.  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  

The October 2016 VHA opinion is the most competent and probative medical opinion of record.  That VHA examiner considered the Veteran's claims file and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the examiner's etiological opinion was complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns greatest probative value to that negative opinion.

The Board finds that the preponderance of the competent and probative evidence is against the claim.  As such, the benefit of the doubt rule does not apply.  Gilbert, supra.  Service connection for a heart disorder is denied.

C. Residuals of a Head Injury

The Veteran contends that he developed a head disorder during his military service, to include seizures, memory loss and blackouts.  At a July 1975 Board hearing, the Veteran reported that he injured his head while taking the drive shaft off a truck and getting pinned between the drive shaft and exhaust pipe.  He reported that the doctor told him he would have headaches, but that there was nothing he could do for it.  He indicated that he did not have dizziness and blackouts in service.  He also claimed that a doctor told him that the problem was caused from cutting off his blood circulation to his head.  During his October 2010 Board hearing, he reported the same injury, and that the doctor that treated it had told him that he would have problems due to that injury later in life.

The Veteran's service treatment records include a May 23, 1962 record regarding a head injury.  The Veteran received treatment for that injury, including evaluation by X-ray.  His medical provider discharged him back to duty on May 24, 1962 with a diagnosis of abrasion to the skull and left ear.  A May 1962 morning report documents that the Veteran had been injured, but was able to return to duty within one day.

The March 1963 separation examiner found a normal head and the Veteran was found to be neurologically normal.  In his report of medical history, the Veteran specifically denied having memory loss/amnesia, epilepsy/fit, headaches, dizziness and fainting.

Following service, VA medical records document treatment for a recent history of blackouts and blurring vision (October 22, 1974).

In December 1974, the Veteran filed an original claim for service connection residuals of a head injury in December 1974.  

In an October 2009 VA examination for the head, the VA examiner opined that he could not find a relationship between the Veteran's blackout spells and the in-service head injury, but did not address claimed residuals of memory loss and seizures.  

In an August 2014 VA addendum medical opinion, for the head claim, the October 2009 VA head examiner indicated that he did not believe that the Veteran had a meaningful head injury in service and that the Veteran did not have residuals of a traumatic brain injury (TBI) in service.  The examination, however, was inadequate as it did not provide clear rationale as to his opinion or determine if the Veteran's in-service head injury (regardless of whether it was a TBI) caused the claimed head injury residuals.  Similarly, in a January 2015 VA examiner (who also provided the August 2014 medical opinion), for the head claim, the VA examiner did not provide a rationale as to his opinion.

A December 2016 VHA opinion addressed the question of the etiology of service connection for head disorders, including seizures, memory loss, concentration problems, blackouts, and other head injury residuals.  The provider included an in-depth discussion of service treatment records, including treatment for the in-service head injury, various lay testimonies during hearings, and post-service treatment records from service to the present.  

The December 2016 VHA examiner noted inconsistencies between lay evidence regarding the injury and the medical evidence of record, as well as, vague statements from the Veteran.  The examiner found that the Veteran reported passing out between 15 to 20 minutes after the event, but found that a "relatively severe trauma to the head to cause loss of consciousness of this duration and a normal level of alertness and intact cognitive status upon arrival is not compatible with such an injury."  The provider determined that medical notes did not support finding such disorientation or impairment and that it was unlikely that the Veteran would remember reports in the detail reported if he had suffered prolonged loss of consciousness.  The provider also indicated that there was variability between the Veteran's reports as to symptoms, such as cognitive difficulty and blackouts, as well as, chronicity, which were in contrast to contemporary medical evidence and work history.

The December 2016 VHA examiner further discussed conflicting and unsupported treatment records and opined that any statements about a causal relationship between the Veteran's alleged seizure disorder and his cardiac dysrhythmias were unsupported; spontaneous cardiac arrhythmias were more likely based on underlying heart disease and a long pre-existing tendency toward vasovagal syncope.  He noted that the diagnosis of epilepsy had not undergone modern verification, but based would provide an opinion based on the assumption of epilepsy.

The December 2016 VHA examiner opined based on the alleged correlation between the Veteran's head trauma in service and the development of a seizure disorder multiple years afterward, the medical evidence of record most often quoted its onset as occurring 12 years after service.  He noted medical literature on the correlation between trauma and posttraumatic epilepsy, and opined based on such articles as to the question of whether the Veteran suffered from posttraumatic epilepsy would be based on severity of trauma and time elapsed between traumatic event and epilepsy development.  The examiner indicated that clinical evidence was weak to non-existing to support finding that the Veteran had suffered severe trauma.  He considered contemporaneous records that showed an abrasion of the left ear and tenderness of the left scalp, no clear evidence of significant period of unconsciousness, the absence of retrograde amnesia, and no demonstrated overt behavioral alterations on that day.  He found that the Veteran's account did not correlate with clinical documentations, and noted a lay report of a post-service car accident.  
 
The December 2016 VHA examiner further considered the claim of seizures (beginning 12 years after service) related to head injury, but found that medical literature  showed that risk declined rapidly during the years following trauma and became very small after 10 years, especially after mild head trauma.  He also noted that the record is uncertain that the Veteran had actually developed a seizure disorder by then.  However, he opined that there was insufficient evidence to causally link the head injury in service to the alleged seizure disorder.

As to claimed headaches and cognitive disturbances, the December 2016 VHA examiner noted that posttraumatic headaches are required to begin within 7 days of trauma (or regaining consciousness) according International Headache Classification, but that service treatment records and post-service records did not support complaints.  As to cognitive difficulties, the provider noted consideration of both a November 1960 punch to the face and the May 1962 head injury.  He explained that if the Veteran had developed manifestations of posttraumatic encephalopathy between 30-35 years of age, the Veteran would have likely developed severe dementia during the subsequent decades, but that there was no support of such in the medical record.  Rather, he noted that a January 2007 mental status examination by a neurological consultant was unremarkable.  The provider thus found that the infrequent and relatively mild nature of the traumatic events in service were less likely than not the cause of cognitive impairment decades afterwards.  
 
The Board finds that all the competent and probative medical opinion evidence is against the Veteran's claim.  Furthermore, the December 2016 VHA opinion is the most probative evidence of record, based on the completeness of the explanation and medical review provided.  Stefl, supra. Ardison, supra.  Additionally, the examiner's etiological opinion was complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to that negative VHA opinion.

Though the Veteran is competent to provide some lay opinions, there is no indication of record that he would be competent to medically diagnose and determine the etiology of the claimed residuals of a head injury.  See Kahana, supra.  Woehlaert, supra.   Furthermore, to the extent that he has claimed that his treating doctor in service told him he would have problems from such injury in the future, a lay person's account of what a doctor purportedly said is too attenuated and inherently unreliable to constitute "medical" evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a veteran's statement that his physician told him that he "most probably" had diabetes at time of his discharge from service was not sufficient medical evidence to establish service connection for diabetes).  In contrast, the VHA examiner further found no evidence of such a statement in the service treatment records and has provided a clear, competent, and probative medical opinion, relying on medical knowledge, and explaining why the Veteran does not currently have residuals of an in-service head injury.

The Board finds that the preponderance of the evidence is against the claim.  As such, the benefit of the doubt rule does not apply.  Gilbert, supra.  Service connection for residuals of a head injury is denied.


ORDER

Service connection for a left knee disorder is denied.

Service connection for a heart disorder is denied.

Service connection for residuals of a head injury is denied.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


